Citation Nr: 1109834	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  06-29 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for right great toe degenerative joint disease, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for nerve damage to the right foot, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1973 to December 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in January 2006 and October 2006 by the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in October 2009.  The requested development has been substantially completed.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  A right ankle disability was not manifest during active service, is not shown to have developed as a result of an established event, injury, or disease during active service, and was not incurred or aggravated as a result of a service-connected disability.

3.  Right great toe degenerative joint disease was not manifest during active service, is not shown to have developed as a result of an established event, injury, or disease during active service, and was not incurred or aggravated as a result of a service-connected disability.

4.  Nerve damage to the right foot was not manifest during active service, is not shown to have developed as a result of an established event, injury, or disease during active service, and was not incurred or aggravated as a result of a service-connected disability.


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or aggravated by military service and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310 (2010).

2.  Right great toe degenerative joint disease disability was not incurred in or aggravated by military service, may not be presumed to have been so incurred or aggravated, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309, 3.310 (2010).

3.  Nerve damage to the right foot disability was not incurred in or aggravated by military service and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters from the RO dated in July 2005 and August 2006.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in August 2006.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private treatment records, and statements from the Veteran in support of the claims.  Although the Veteran claims that he has a right ankle disability as a result of a right leg fracture during anti-submarine warfare training in San Diego, California, variously described as occurring in 1977 (statement May 2006) and in 1979/1980 (statement March 2005), an August 1978 service department medical board report thoroughly summarized the Veteran's right lower extremity medical history without reference to treatment for a right leg fracture.  The Veteran denied any history of bone, joint, or other deformity in December 1984.  His report of a right leg fracture in service is found to be inconsistent with the available evidence of record.  In correspondence dated in January 2011 the Veteran reported that he had no additional evidence to submit in support of his claims.  The Board finds that further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's pertinent complaints and symptoms.  The May 2010 VA etiology opinions are shown to have been based upon a thorough examination and a review of the claims file.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).  Although medical opinions including whether right foot or right great toe disorders developed as a result of a penicillin reaction during service as requested by the Board in a October 2009 remand were not specifically provided in VA examination reports dated in May 2010, the examiner is shown to have addressed the matter in documented conversation with the Veteran.  Further, the examiner clearly provided an explanation as to the etiology of the claimed disabilities.  The Board finds the examiner having addressed the possible penicillin reaction etiology issue and having, in essence, dismissed it as a possible etiological basis of the claimed disorders substantially complied with the remand instructions.  But see Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes further, that service connection for the residuals of an overdose of penicillin was denied by the RO in an October 2006 rating decision, and the Veteran did not specifically appeal that issue.  Therefore, additional development as to this matter is required prior to appellate review.  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with these claims would not cause any prejudice to the appellant.

Factual Background

Service treatment records show that an April 1974 report noted a partial amputation to the right fifth toenail.  Records dated in July 1977 show the Veteran had a penicillin reaction with rash and cracking of the feet.  A medical board report dated in August 1978 noted his pre-existing right knee disorder was aggravated by an automobile accident during active service.  An April 1983 report noted the Veteran sustained a one and a half inch circular avulsion laceration to the plantar aspect of the distal first metatarsal also identified as the ball of the foot.  Range of motion of the right great toe was full.  There was no evidence of neurological or vascular compromise.  The wound was cleaned and closed with sutures.  In his December 1984 report of medical history the Veteran denied bone, joint, or other deformity, but reported a history of foot trouble without additional information.  A December 1984 separation examination revealed a normal clinical evaluation of the feet and lower extremities.

Private medical records show the Veteran sustained an injury to the right ankle in June 1986 when he stepped off a curb.  No diagnosis was provided, however, a subsequent June 1986 report noted his cast had gotten wet and had been replaced.  Hospital records show he underwent right knee arthroscopy with reconstruction of the posterior cruciate ligament and double-patellar tendon allograft.  

Service connection was established for residuals of a right knee injury and for residuals of a laceration to the right first metatarsal in a January 1990.  An August 1991 rating decision granted an increased 20 percent rating for residuals of a right knee injury.  

Private medical records dated in January 1996 show the Veteran reported a several week history of popping in the right knee.  He stated he had been doing reasonably well with the right knee until the last couple of weeks.  Hospital records show he underwent right knee arthroscopies in January 1996 and March 1998.  An April 2001 report noted complaints of right foot pain, predominantly to the first metatarsophalangeal joint.  The diagnosis was right foot pain, possibly gout.  A June 2001 report noted multiple arthritic pains including to the right toe.  Records show the Veteran underwent right total knee arthroplasty in June 2003.  

In correspondence dated in March 2005 the Veteran requested entitlement to service connection for a right foot disorder and for residuals of a broken right leg.  He also stated that he arthritis in his right foot and toe numbness as a result of a laceration to the right foot during service.  He reported that he had broken his right leg just above the ankle in 1979/1980 and experienced limitation of motion and pain in the ankle.  In subsequent statements he asserted that he was treated for a leg fracture in approximately 1977 and that he had problems with his feet due to a high dose of penicillin during active service which had caused his feet to swell such that his boots had to be cut off.  

Private medical records dated in May 2005 show the Veteran reported a two week history of right forefoot burning pain with numbness in the foot and toes.  It was noted that he had surgery to the first metatarsal which seemed to have caused all these problems.  The diagnoses included mild stress reaction to the right second, third, and fourth metatarsals, hallux limitus deformity secondary to surgical changes of the right foot, neuroma to the second interspace of the right foot, and adducto varus deformity of the lesser digits of the right foot.  A June 2005 report noted neuroma to the third and fourth interspaces of the right foot and capsulitis to the second and third metatarsals of the right foot.  A July 2005 statement noted there was "a possibility the foot pain could be related to his knee pain" and that his "knee caused him to limp on [his] feet."  

VA examination in November 2005 noted the Veteran reported that he had been required to stand on his feet for long periods of time during active service which caused pain that had continued after service.  He stated he did not seek treatment until 2002 when he was provided a diagnosis of degenerative joint disease of the right first metatarsophalangeal joint.  He noted cheilotomy and osteotomy of the right first metatarsal were performed in January 2003.  The examiner provided a diagnosis of bilateral degenerative joint disease of the great toe metatarsophalangeal joints.  It was further noted that the Veteran gave no history of specific injury to the feet during active service and that his duties were no more than required of any other naval personnel.  The examiner stated there was nothing in his history to suggest that his present foot problem was in any way a result of events occurring in active service and that his bilateral foot problems were the result of wear and tear and the aging process.  VA treatment records also show the Veteran complained of right foot problems due to injuries incurred during active service, but that the examiners provided no additional comments addressing etiology.

A December 2009 private medical statement noted the Veteran reported that during service he lacerated the bottom of his right foot on sharp rocks with local wound care but no primary closure.  The podiatrist stated that it was difficult to assess this trauma after 24 years, but that it was "conceivable that the trauma to his right foot altered his gait and may have caused the neuroma."  

A VA feet examination in May 2010 revealed mild flat right foot with hammertoe to the second, third, and fourth toes and degenerative joint disease of the right first metatarsal joint that was not likely related to or aggravated by a service-connected right knee disability.  The examiner noted that the Veteran's claims file was reviewed and that he was claiming problems with numbness in the ball of his right foot secondary to a laceration in that foot during active service.  It was also noted that he denied that his problem was secondary to a penicillin injection that he received or any allergic reaction he had as a result of a penicillin injection.  The pertinent medical history was summarized and physical examination findings were reported.  The examiner also conducted a joint examination and noted the Veteran reported that he sustained a broken right ankle during active service and that he had an additional injury in 1997 due to weakness in the ankle.  X-ray examination revealed mild degenerative joint disease to the distal fibula and malleolus.  It was the examiner's opinion that the Veteran's right ankle sprain with degenerative joint disease was not related to his service-connected right knee disability.  He also stated that the Veteran's right foot disability and his degenerative joint disease of the right great toe were not likely related to or aggravated by the Veteran's service-connected right knee disability.  In response to further inquiry by the RO as to whether the Veteran's foot disability was related to penicillin or laceration of the right foot, in a December 2010 addendum the examiner found the Veteran's foot and toe problems were not likely due to injury during active service.  It was further noted that he had undergone surgeries to the foot due to neuroma and had hammertoes causing increased pressure on the ball of the foot.  The examiner stated that X-rays revealed degenerative joint disease likely due to the surgeries and increased pressure on his foot.

Service Connection Claims

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112 9West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the nonservice-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the appellant's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).  

Thus, in order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

Based upon the evidence of record, the Board finds that right ankle right great toe degenerative joint disease, and nerve damage to the right foot were not manifest during active service, are not shown to have developed as a result of an established event, injury, or disease during active service, and were not incurred or aggravated as a result of a service-connected disability.  Although service treatment records show the Veteran sustained injuries to the right knee, a laceration to the ball of the right foot, and an allergic reaction to penicillin, there is no probative evidence demonstrating that he incurred a break or fracture to the right leg during active service.  The Board finds the Veteran's statements as to such injuries are inconsistent with the overall medical evidence of record, including the December 1984 separation examination findings and the Veteran's own statements in December 1984 as to medical history.  Additionally, he provided no additional information concerning the right ankle injury he is shown to have sustained after service in 1986 but which indicates a severe injury at that time.  His statements as to a right lower extremity fracture having been incurred in service are considered to be not credible.

The Board further finds that the May 2010 VA examiner's opinions are persuasive that the present disorders at issue were neither caused nor aggravated by an injury or allergic reaction during active service nor as a result of a service-connected right knee disability.  The examiner also specifically found the Veteran's right foot and great toe disorders developed as a result of surgical intervention and hammertoe deformities.  The record does not indicate these disorders were manifest during active service.  The issue as to an etiological relationship between any present foot or toe disorder and the Veteran's reaction to a penicillin injection during active service is also shown to have been considered and rejected by the examiner.  The examiner's opinions are shown to have been provided based upon thorough examination of the Veteran and a comprehensive review of all the evidence of record.  The opinions are also found to be consistent with the opinion of the November 2005 VA examiner.

Although a July 2005 private medical statement noted there was "a possibility" the Veteran's foot pain could be related to knee pain causing him to limp, the physician provided no additional rationale for the opinion.  A December 2009 private medical statement also found that it was "conceivable" that the Veteran's right foot laceration in service altered his gait and may have caused a neuroma.  The Board finds these opinions are too equivocal, too remote from the date of the events addressed, and too inconsistent with the other evidence of record to be of any significant probative weight.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (The term "possibility" also implies that it "may not be possible" and it is too speculative to establish a nexus.).  The Board notes that a review of the record demonstrates that the Veteran sustained a right knee injury in service and that he received treatment for right knee problems after service, but that there is no indication that he walked with a limp or that he had an altered gait due to right knee pain or a right foot laceration for many years after service.  In fact, treatment records dated in January 1996 show he stated that he had been doing reasonably well with his right knee until the last couple of weeks.  It is also significant to note that the Veteran's apparent report of medical history to his podiatrist in December 2009 that he had local wound care but no primary closure for the laceration injury sustained in service is not factually accurate.  Service treatment records demonstrate that the wound was, in fact, cleaned and closed with sutures.

The Court has held that evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court has held, however, that "[a] private medical opinion may not be discounted solely because the opining physician did not review the claims file."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, "the Board may not prefer a VA medical opinion over a private medical opinion solely because the VA examiner reviewed the claims file."  Id.  The level of training, education, and experience of the person conducting the examination is a factor that, if the Board affords more or less weight to the report because of that reason, must be thoroughly explained in its decision.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996)).

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  The Veteran is not competent to offer opinions on questions of medical causation or diagnosis as to his right ankle, foot, and great toe disorders as a result of service or a service-connected disability.  See Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the Board finds entitlement to service connection is not warranted.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claims.



ORDER

Entitlement to service connection for a right ankle disability, to include as secondary to a service-connected disability, is denied.

Entitlement to service connection for right great toe degenerative joint disease, to include as secondary to a service-connected disability, is denied.

Entitlement to service connection for nerve damage to the right foot, to include as secondary to a service-connected disability is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


